DISSENTING OPINION
Smith, Judge:
Rosaries imported at the port of New York, invoiced at $1.45 per dozen, were, by entry No. 743028, entered by the importer at $1.60 per dozen. The local appraiser at the port of New York appraised the merchandise at $1.80 per dozen, but upon appeal to reappraisement Justice Sullivan, then general appraiser,, sustained the entered value as the market value of the importation on the date of shipment. While the appeal to reappraisement in that case was still pending similar merchandise was shipped on August 15, 1924, and on September 12, 1924. The shipment of August 15, 1924,. was made 10 days after the initial shipment and was invoiced at $1.45 per dozen. The shipment of September 12, 1924, was invoiced at $1.60 per dozen. The importer, before making entry of the shipments of August 15, 1924, and September 12, 1924, submitted the invoices to the local appraiser and was informed by that official that the rosaries in both shipments would be appraised at $1.95 per dozen. The importer thereupon entered said last-named shipments at $1.95 per dozen and certified that that entered value of the merchandise was higher than the foreign market value and that the goods were entered at that value in order to meet advances by the appraiser in similar cases then pending on appeal to reappraisement and particularly the advances made by the appraiser in the |irst of the shipments, which was entered at $1.60 per dozen and advanced by the appraiser to $1.80 per dozen.
Notwithstanding that $1.60 per dozen, the' entered value of the first shipment, appraised at $1.80 per dozen, was sustained on appeal to reappraisement, the entries of the two subsequent shipments were liquidated by the collector at $1.95 per dozen as the entered value of the merchandise. That liquidation was apparently made after receipt of a letter from the Treasury Department, in which the collector was informed that the department had long construed the phrase “to meet advances by the appraiser in similar cases” as meaning *277that the advances must “be equal to the value returned by the appraiser in such cases.” (Italics not quoted.)
Paragraph I, section 3, of the Act of 1913 provided that—
* * * The duty shall not, however, be assessed in any case upon an amount less than the entered value, unless by direction of the Secretary of the Treasury in cases in which the importer certifies at the time of entry that the entered value is higher than the foreign market value and that the goods are so entered in order to meet advances by the appraiser in similar cases then pending on appeal for reappraisement, and the importer’s contention shall subsequently be sustained by a final decision on reappraisement, and it shall appear that the action of the importer on entry was taken in good faith, after due diligence and inquiry on his part, and the Secretary of the Treasury shall accompany his directions with a statement of his conclusions and his reasons therefor. (Italics not quoted.)
Under that provision, unless otherwise ordered by the Secretary of the Treasury, the collector of customs was bound to assess duty on the entered value although such value was higher than the appraised value, and it was held in Mills & Gibb v. United States, 8 Ct. Oust. Appls. 31, 37, T. D. 37164, that the refusal of the Secretary of the Treasury to direct that duty be taken on less than the entered value was final and could not be reviewed by the courts. In that case the entered value was advanced 20 per centum by the local appraiser. On reappraisement, however, only a 5 per centum advance was sustained, and from that reappraisement no appeal was taken. The importer requested the Secretary of the Treasury in writing to direct that the entry be liquidated on the basis of the 5 per centum advance and that application was denied on the ground that the importer should have entered his goods at the exact value found on reappraisement in similar cases and that not having entered his goods at a 5 per centum advance, duty would have to be paid on the entered 20 per centum advance.
The hereinbefore quoted part of Paragraph I of section 3 of the Act of 1913 was amended by section 489 of the Act of 1922 so as to read as follows:
* * * Duties shall not, however, be assessed upon an amount less than the entered value, except in a case where the importer certifies at the time of entry that the entered value is higher than the value as defined in this act, and that the goods are so entered in order to meet advances by the appraiser in similar cases then pending on appeal for reappraisement or re-reappraisement, and the importer’s contention in said pending cases shall subsequently be sustained, wholly or in part, by a final decision on reappraisement or re-reappraisement, and it shall appear that the action of the importer on entry was so taken in good faith, after due diligence and inquiry on his part, and the collector shall liquidate the entry in accordance with the final appraisement.
In this case the importer, as required by section 489, certified at the time of entry that the entered value was higher than the foreign market value and that his goods were so entered in order to meet *278advances by the appraiser in similar cases then pending on appeal to reappraisement, particularly entry No. 743028. More than that, his certificate specifically contends that duty should be assessed on the basis of $1.60 per dozen, and that contention was wholly sustained on final appraisement of entry No. 743028. Was his action in making that certificate in good faith after due diligence and inquiry on his part? If it was, then he fully complied with the hereinbefore quoted provision of section 489 and is entitled to the relief therein provided. The importer’s entry and certificate were made promptly and his good faith in making them can hardly be questioned in view of the fact that they, expressly stated that the true foreign market value of his goods was $1.60 per dozen and his contention in that behalf was wholly sustained on final appraisement. The fact that he entered his goods at $1.95 per dozen, which was 15 cents higher than the appraised value of the first shipment, on account of information derived from the local appraiser must be regarded as further evidence of his good faith and honesty of purpose.
If the entry of goods at a higher value than that at which they have been appraised in similar cases can not be accepted as meeting the advances in such cases, neither can an entry which is appraised at less than the original advances in prior pending cases be so regarded. It would, therefore, follow that an importer in order to secure the advantages of section 489 must in entries subsequent to pending reappraisement cases, enter his goods at the exact value found on final appraisement. Such a construction as that of section 489 would simply mean that importers under that section are in no better case than they were under Paragraph I of section 3 of the Act of 1913 and that the amendment of it by section 489 accomplished nothing.
The verb “ to meet ” in section 489 does mean to be in conformity with, to come up to, but it also means to come to and oppose, to encounter, to answer with good or strong arguments, to refute. See the transitive verb “to meet,” New Standard Dictionary and Century Dictionary. Whether the phrase “to meet advances” used in section 489 means to conform to, to be equal to, or to overcome or refute advances, is necessarily a question of construction. In determining the meaning of statutory words of doubtful signification, it is the duty of the courts to accept as expressing the legislative intent that meaning which will work justice rather than injustice.
* * * All laws should receive a sensible construction. General terms should be so limited in their application as not to lead to injustice, oppression, or an absurd consequence. United States v. Kirby, 74 U. S. 482, 486.
That part of section 489 which is involved in this appeal is a remedial statute and was designed by Congress to relieve importers from serious wrongs to which prior legislation had subjected them. Statutes of that kind are to be liberally construed in order that the *279purpose of such legislation may be accomplished. Klein, Messner Co. v. United States, 13 Ct. Cust. Appls. 273, 276, T. D. 41212; Cliquot’s Champagne, 3 Wall. 114, 145; Beley v. Naphtaly, 169 U. S. 353, 359, 360.
Even if there were doubt as to the meaning of the word “meet" as used in section 489, the benefit of that doubt should be given to the importer. Hartranft v. Wiegmann, 121 U. S. 609, 616.
Importers are not bound by the entered value made under section 489, and entries made in accordance with its provisions are expressly excepted from the statutory requirement that duty shall not be assessed on less than the entered value.
The prevailing opinion argues that the evidence in the case and the admissions of counsel for the importer establish that the duress entry was not designed to meet the advances in value made by the appraiser in the pending cases but to meet anticipated appraisements at higher values. It is said that the importer’s entry and certificate were not made to meet advances on similar goods previously appraised but for a purpose not authorized by the statute and that if that procedure be countenanced it would result in relieving the importer of the obligation of entering his merchandise at its proper dutiable value.
I can not agree that either proposition is sound. Under the statute, as I read it, the importer has the right to meet not only advances on importations made by himself but advances on importations of similar merchandise made by others. The importer was informed by the appraiser that the goods had advanced in value from $1.80 to $1.95, and for all that the importer knew the appraiser was then appraising such merchandise at $1.95. The importer, therefore, had a right to enter his goods at the new value announced by the appraiser and to certify that such value was higher than the true dutiable value of the importation. To hold otherwise would bar the importer from making the certificate as to any importations other than those made by himself and deprive him of the right to meet advances made on merchandise previously imported by others and similar to his own.
Let us now consider whether the duress entry of $1.95 per dozen relieved the importer of the obligation of entering his merchandise at its proper value. The answer to that is the statute itself which gave to him the absolute right to meet advances in similar cases and if he had a right to make a duress entry of $1.80 because of advances made on goods imported by himself, he had the right to make the duress entry of $1.95 which he was justified in assuming might be the advances made by the appraiser on similar importations by others. The duress entry value of $1.95 could no more result in loss of duty to the Government than could the duress entry of $1.80 for the simple reason that the goods covered by the duress entry of $1.95 *280had to be and were appraised. They were appraised at $1.95 and duty would have been taken by the Government on that value if there had been no appeal to reappraisement. An appeal, however, was taken to reappraisement, which resulted in sustaining the invoice value and the importer’s contention.
The majority opinion recognizes that the phrase “to meet advances” did not require the importer to enter at a duress value exactly equal to the appraised value finally found in the pending case. Why, then, should the phrase be given a different meaning when the importer in a subsequent case entered his goods at a duress value of $1.95, after receiving information from the appraiser that the goods had advanced to that amount from $1.80? If a collector can not take duty on a duress entered value when the goods are finally appraised at less than that value and more than the value claimed to be correct by the importer, on what theory can duty be taken on the duress entered value when the goods are finally appraised at the value claimed by the importer?
Under the Tariff Acts of 1913 and 1922 the Treasury Department ruled that to meet advances meant a duress entered value exactly equal to the appraised value as finally found in the pending case. That ruling under The Tariff Act of 1913 worked great hardships on importers and finally resulted in a change in the law which deprived the Treasury Department of exclusive jurisdiction in such matters and transferred it to the United States Customs Court and this court on appeal.
As I understand the majority decision, the importer can not make a duress entry of his goods at a higher value than the appraised value of his own pr'evious importation and can not enter his later importations at the appraised value of prior importations by others. Such a construction of the statute appears to me to be extremely technical and sure to result in the imposition on a prior importer of additional duties which may be avoided by a subsequent importer of the same merchandise.
The judgment of the United States Customs Court, in my opinion, should be reversed.